REASONS FOR ALLOWANCE
Claims 1-9 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the recitation “A display apparatus comprising an optical system for displaying a virtual image that is three-dimensional by using a display medium that is transparent, wherein the optical system includes a laser configured to emit laser light, a micro electro mechanical system (MEMS) scanner configured to receive and reflect the laser light, and perform scanning with the laser light that is reflected, a screen configured to form an image on a surface of the screen with the MEMS scanner scanning the surface with the laser light, a projection circuit configured to generate a virtual image that is perceived by a user, by projecting the image formed on the surface of the screen onto the display medium, and a drive circuit configured to reciprocate the screen scanned with the laser light in a predetermined section along an optical path of the optical system at a predetermined cycle, wherein the MEMS scanner performs the scanning by repeatedly raster-scanning the screen with the laser light at a scanning cycle that is synchronized with the predetermined cycle, when the screen moves away from the display medium, {P57771 04802448.DOCX 2}2Appl. No. 16/328,714Attorney Docket No. P57771in the raster-scanning, changes a vertical movement speed of a scan line on the screen based on a slope of a road extending forward in a route of the user that is included in a background and is superimposed with the virtual image when viewed from the user, a vertical position of the scan line on the screen rises at a corresponding rate with a screen movement, while the screen travels along a screen movement path in a first direction, the first direction being a movement direction which the screen moves away from the display medium and towards the MEMS scanner, when a vehicle travels along a flat surface, and the vertical position of the scan line on the screen rises at a rate different from the screen movement when the vehicle travels along a single direction having an inclined slope having a peak, such that the vertical position of the scan line on the screen becomes lowered from rising at least in part before the screen reaches an end of the screen movement path in the first direction to cause a portion of the virtual image projected while the vertical position of the scan line on the screen becomes lowered to overlap with another portion of the virtual image projected when the vertical position of the scan line on the screen rises, such that the overlap occurs at the peak of the inclined slope “, among other elements in the claims, cannot be found alone or in combination within the cited prior art. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913.  The examiner can normally be reached on Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/kenneth bukowski/Primary Examiner, Art Unit 2621